Citation Nr: 0724425	
Decision Date: 08/08/07    Archive Date: 08/20/07

DOCKET NO.  03-28 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES


1.  Entitlement to a disability rating in excess of 10 
percent for hypertension.

2.  Entitlement to an effective date earlier than January 22, 
2001, for a grant of service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for neuralgia of the 
head, to include as secondary to Type 2 diabetes mellitus or 
PTSD.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran had active military service from March 1971 to 
March 1973.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decisions by the New Orleans, Louisiana, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  An October 2001 rating decision granted service 
connection for PTSD and assigned an effective date of January 
22, 2001.  The veteran disagreed with the effective date of 
service connection assigned and has timely perfected an 
appeal to this issue.  A rating decision dated June 2004 
granted service connection for hypertension and assigned a 10 
percent disability rating.  The veteran disagreed with the 
initial disability rating assigned.  Finally, a January 2005 
rating decision denied entitlement to service connection for 
neuralgia of the head.  

The issue of entitlement to service connection for neuralgia 
of the head is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  During the appeal period, the appellant's hypertension 
has not been manifested by diastolic pressure predominantly 
110 or more or systolic pressure predominantly 200 or more.  

2.  The appellant was separated from active duty military 
service on March 15, 1973.

3.  The date of claim by the appellant for service connection 
for PTSD was January 22, 2001. 


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for hypertension have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 4.7, 4.104, 
Diagnostic Code 7101 (2006). 

2.  The criteria for assignment an effective date earlier 
than January 22, 2001, for a grant of service connection for 
PTSD, have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 
2002 & Supp. 2006); 38 C.F.R. § 3.400(b)(ii)(B)(2) (2006).  
     


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Initial Matters

Before proceeding with an analysis of the merits, the Board 
must examine whether the requirements under the Veterans 
Claims Assistance Act of 2000 (VCAA) have been satisfied.  
The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2006); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to the claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004). 

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present case, the veteran's appeal is from the rating 
decision which granted service connection for PTSD and 
assigned an effective date for service connection and from 
the initial disability rating assigned for his service-
connected hypertension.  Although there is no piece of 
correspondence to the veteran that meets all the current VCAA 
requirements as noted above, the veteran's claims for service 
connection were substantiated by the rating decisions which 
granted service connection.  The veteran expressed 
disagreement with the effective date assigned for PTSD and 
the initial disability rating assigned for hypertension.  He 
was issued Statements of the Case on these issues in July 
2003 and January 2005.  The veteran has not alleged that he 
has been prejudiced by any lack of notice of how to establish 
an earlier effective date or an increased rating in this 
case.  Further, as noted above, the veteran's claim was 
substantiated when service connection was granted.  As a 
result, the section 5103(a) notice had served its purpose and 
its application was no longer required.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 490 (2006).

If there was any notice deficiency, the Board finds that the 
presumption of prejudice on the VA's part has been rebutted 
in this case by the following: (1) based on the 
communications sent to the veteran over the course of this 
appeal, the veteran clearly has actual knowledge of the 
evidence he is required to submit in this case; and (2) in 
this case, based on the veteran's contentions and the 
communications provided to the veteran by the VA over the 
course of this appeal, he is found to be reasonably expected 
to understand from the notices provided what was needed.  

The Board has reviewed all of the evidence in the veteran's 
claims file, which includes, but is not limited to:  service 
medical records; his contentions; private medical records; VA 
medical treatment records; and VA examination reports.  The 
Board will summarize the relevant evidence where appropriate, 
and the Board's analysis will focus specifically on what the 
evidence shows, or fails to show, with respect to the 
veteran's claim for an earlier effective date for service 
connection for PTSD and for an increased disability rating 
for hypertension.

II.  Hypertension

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2006).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2006).  In considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2006).  
Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  

Generally, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2006).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2006).

The veteran's appeal for an increased disability rating for 
hypertension is from the initial rating that granted service 
connection for this disability.  Thus, the entire body of 
evidence is for equal consideration.  Consistent with the 
facts found, the ratings may be higher or lower for segments 
of the time under review on appeal.  Fenderson v. West, 12 
Vet. App. 119 (1999).

The veteran filed his claim for service connection for 
hypertension in December 2003.  Service connection for 
hypertension was granted at a 10 percent disability rating 
effective from November 21, 2003, the date of a VA 
compensation and pension examination.  Accordingly, the 
veteran's claim is for an increased initial disability rating 
for the period of time from November 2003 to the present.  
The regulations pertaining to the ratings for  hypertension 
were changed during the pendency of the appeal.  See 71 Fed. 
Reg. 52,457-60 (Sept. 6, 2006).  Effective October 6, 2006, a 
note was added after the rating criteria of Diagnostic Code 
7101 concerning separate evaluations of hypertension and 
other heart diseases.  Because the appellant is not service-
connected for any other heart disease, this change to the 
regulation is inapplicable to the appeal at hand.  Rather, 
the basic criteria for rating hypertension has not changed 
during the entire period of the veteran's appeal.  

The veteran's service-connected hypertension is currently 
rated at a 10 percent disability rating under Diagnostic Code 
7101 for hypertensive vascular disease (hypertension and 
isolated systolic hypertension).  The 10 percent rating 
contemplates diastolic pressure predominantly 100 or more, 
or; systolic pressure predominantly 160 or more, or; a 
minimum 10 percent rating being assigned for an individual 
with a history of diastolic blood pressure of predominantly 
100 or more who requires continuous medication for control.  
A 20 percent rating contemplates diastolic pressure of 
predominantly 110 or more; or systolic pressure predominantly 
200 or more.  A 40 percent rating contemplates diastolic 
blood pressure of predominantly 120 or more.  Finally, a 60 
percent rating contemplates diastolic pressure of 
predominantly 130 or more.  The 60 percent rating is the 
highest rating assignable under this Diagnostic Code.  
38 C.F.R. § 4.104, Diagnostic Code 7101 (2006).  

The preponderance of the evidence is against the veteran's 
claim for an increased rating for hypertension.  A December 
2003 letter from Dr. Tynes, the veteran's privat physician 
states that the veteran "has recently been diagnosed with 
hypertension and was started on Avapro 300 mg one daily."  
The veteran has required continuous medication for control of 
his service-connected hypertension during the appeal period.  
At a VA medical examination in November 2003, his blood 
pressure was recorded as 120/80, and the pertinent diagnosis 
was hypertension, under treatment.

There is no indication in the record that the appellant's 
blood pressure readings have at any time during the appeal 
period for the issue of an increased rating for hypertension 
met the criteria of Diagnostic Code 7101 or approximated the 
criteria of that diagnostic code for a rating higher than the 
10 percent rating assigned by the agency of original 
jurisdiction.  There is a large volume of private medical 
records and VA examination reports contained in the record.  
All have been reviewed and none show that the veteran has 
ever had diastolic pressure of predominantly 110 or more, or 
systolic pressure predominantly 200 or more.  The veteran's 
contention is that he should receive an increased rating 
higher than 10 percent for hypertension because he must, as 
he stated on his substantive appeal received in June 2005, 
take "a high level of medication to control my 
hypertension."  However, the rating schedule provisions 
applicable to hypertension do not recognize the dosage or 
frequency of taking prescription medication as a reason to 
allow a higher disability rating for hypertension than would 
otherwise be warranted.  The evidence of record reveals that 
the veteran is diagnosed with hypertension which is kept 
under control with prescription medication.  Accordingly, 
entitlement to a disability rating in excess of 10 percent 
for hypertension must be denied.  

As the preponderance of the evidence is against the claim for 
an increased rating for hypertension, the benefit of the 
doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 
2002). 

III.  PTSD

The veteran filed a formal claim for service connection for 
PTSD, on a VA form 21-526, which was received by VA on 
January 22, 2001.  An October 2001 rating decision granted 
service connection for PTSD and assigned an effective date 
for service connection of January 22, 2001, the date of 
receipt of the veteran's claim.  He contends that he is 
entitled to an effective date prior to this date.  

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation, or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.  The effective date of an award of 
disability compensation based on direct service connection 
shall be the day following the veteran's separation from 
active service or the date entitlement arose if a claim is 
received within one year after separation from service; 
otherwise, the effective date shall be the date of receipt of 
claim, or date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(b)(ii)(B)(2).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA from a 
claimant or her duly authorized representative may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  If 
received within one year from the date it was sent to the 
claimant, it will be considered filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155(a) (2002).  
The United States Court of Appeals for the Federal Circuit 
has held that 38 C.F.R. § 3.155(a) does not deal with or 
authorize oral informal claims.  Rodriguez v. West, 189 F.3d 
1351, 1353-4 (1999).  The Court stated that 38 C.F.R. 
§ 3.1(p) defines "claim," informal as well as formal, as a 
"communication in writing" and when 38 C.F.R. § 3.155(a) 
refers to "an informal claim," it necessarily incorporates 
the definition of that term in 38 C.F.R. § 3.1(p) as a 
"communication in writing."

On January 22, 2001, VA received for filing from the 
appellant a VA Form 21-526, Veteran's Application For 
Compensation Or Pension, on which he asserted a claim for 
service connection for PTSD.  No communication in writing 
received by VA prior to January 22, 2001, raised an  issue of 
entitlement to service connection for PTSD.  January 22, 
2001, is a date more than one year after the appellant's 
separation from active duty service in March 1973.  On these 
facts, the applicable statutory and regulatory provisions 
pertaining to effective dates of an award of disability 
compensation provide that the proper effective date for the 
grant of service connection for PTSD in this case is the date 
of claim, January 22, 2001, and not an earlier date.  See 
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(ii)(B)(2).    

The veteran has contended that he should receive a grant of 
an earlier effective date for service connection for PTSD 
because he had that psychiatric disorder prior to January 
2001 and was not as well-informed concerning veterans' 
benefits as he later became.  Specifically, he asserts that 
he received evaluation and treatment at a Vet Center in 1989 
and that the records of this treatment should have served as 
an "inferred claim" for service connection for PTSD.  A 
report of VA medical treatment may be construed as an 
informal claim for service connection if a claim specifying 
the benefit sought is received within one year from the date 
of such treatment. 38 C.F.R. § 3.157(b)(1).  Unfortunately, 
there was no further communication received from the veteran 
in which he specified that he sought service connection for 
PTSD until he submitted the formal claim form in January 
2001.  Accordingly, the proper effective date for service 
connection for PTSD is January 22, 2001 the date assigned by 
the RO at the time of the rating action in October 2001 which 
granted the appellant's claim of entitlement to service 
connection for PTSD.

As the preponderance of the evidence is against the claim for 
an earlier effective date, the benefit of the doubt doctrine 
does not apply.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 
2006). 


ORDER

A disability rating in excess of 10 percent for hypertension 
is denied.

An effective date earlier than January 22, 2001, for a grant 
of service connection for PTSD is denied.


REMAND

The veteran claims entitlement to service connection for 
neuralgia.  An October 2002 letter from Dr. Tynes sates that 
the veteran has "generalized neuralgia . . . associated with 
his diabetes."  In August 2004 a VA examination of the 
veteran was conducted.  The veteran's  complaints of 
"neuralgia" were reported as head pain which manifested 
behind the ears and eventually involved both sides of the 
heard.  The examiner's diagnosis was tension headaches.

An April 2005 letter from Dr. Tynes clarified his diagnosis 
to be "occipital neuralgia" and that he had consulted with 
a neurologist.  Dr. Tynes indicated that his diagnosis and 
the symptoms he evaluated were different from the headache 
diagnosis noted on the VA examination.  This letter also 
indicated that the disorder might be exacerbated by "anxiety 
or stress."  However, a subsequent letter from Dr Tynes 
refers to the disorder as being "neuropathy/neuralgia."

The veteran has symptoms of numbness and tingling in the 
extremities which have been diagnosed as diabetic neuropathy.  
This disability receives a separate disability rating as a 
specific manifestation of his service-connected diabetes 
mellitus.  Accordingly, the claim for "neuralgia" really 
only encompasses his complaints of occasional shooting head 
pain and the issue is phrased as entitlement to service 
connection for neuralgia of the head.  

Dr. Tynes' records have been submitted.  His diagnosis of the 
disability is decidedly different from that provided in the 
April 2004 VA examination report.  Moreover, the symptoms 
elicited on the examination report are different than those 
indicated by Dr. Tynes in his records and letters.  The 
diagnoses offered by Dr. Tynes have not been particularly 
specific and have varied over time and include:  generalized 
neuralgia, occipital neuralgia, and neuralgia/neuropathy.  
The diagnosis of the VA examination is a much simpler tension 
headaches.  It is unclear what the exact diagnosis of the 
disability is.  Accordingly another VA examination should be 
conducted to attempt to resolve the diagnosis.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, when the medical evidence is 
inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).   

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be accorded a 
neurology examination.  The report of 
examination should include a detailed 
account of all symptoms and manifestations 
of head pain and "neuralgia" found to be 
present.  All necessary tests should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the report.  The examiner is 
requested to review the evidence of record 
and establish the diagnosis which most 
accurately identifies the veteran's 
current symptomatology of head pain.  The 
examiner is also requested to indicate if 
the disorder found is related to, or 
caused by any service-connected 
disability, particularly diabetes mellitus 
or hypertension.  Finally, the examiner is 
to indicate if the disorder found is in 
any way aggravated or made worse by any 
service-connected disability particularly 
diabetes mellitus, hypertension, or PTSD.  
The claims folder and a copy of this 
remand must be made available and reviewed 
by the examiner in conjunction with the 
examination.  The examining physician 
should provide complete rationale for all 
conclusions reached.

2.  Following the above, readjudicate the 
veteran's claim for service connection for 
neuralgia of the head.  If any benefit on 
appeal remains denied, a Supplemental 
Statement of the Case should be issued and 
the veteran and his representative should 
be afforded an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


